                       Case 19-06008      Doc 8       Filed 05/03/19   Page 1 of 4

SO ORDERED.

SIGNED this 3rd day of May, 2019.




                         IN THE UNITED STATES BANKRUTPCY COURT
                       FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                 WINSTON-SALEM DIVISION


                                                  )
   In re: DARYL TODD DAVIDSON,                    )
                                                  )             Case Number 14-50253
                                                  )             Chapter 13
          Debtor.                                 )
                                                  )
                                                  )
   DARYL TODD DAVIDSON,                           )
                                                  )
          Plaintiff,                              )             Adv. Proc. No. 19-06008
   v.                                             )
                                                  )
   CITIMORTGAGE, INC.,                            )
                                                  )
          Defendant.                              )
                                                  )


                        CONSENT ORDER ENTERING FINAL JUDGMENT

          THIS CAUSE came on before the Court upon the request of CitiMortgage, Inc.

   (“CitiMortgage”) and Daryl Todd Davidson (the “Debtor”) (collectively, the “Parties”), by and

   through counsel, to enter a final judgment in this case.
                  Case 19-06008        Doc 8    Filed 05/03/19      Page 2 of 4




       IT APPEARS TO THE COURT that CitiMortgage and Daryl Todd Davidson desire to

resolve the matter on the terms set forth herein in the interests of an efficient disposition of the

case; and the Court finds the terms to be reasonable.


       NOW THEREFORE, it is hereby ORDERED, ADJUDGED, and DECREED that:

       1. As of the date hereof, the Deeds of Trust originally securing the principal sum of

           $14,000 and recorded on February 2, 1998 in Book 1984, Page 948 and on November

           25, 1998 in Book 2037, Page 1660 of the Forsyth County Registry have been satisfied,

           are cancelled as a matter of law, and are no longer liens upon the real property described

           therein;

       2. The Debtor, at his option, may record a certified copy of this Order with the Forsyth

           County, North Carolina Register of Deeds, who, upon such presentation, shall cross-

           index the order in the names of Chase Mortgage Brokers, Inc.; CitiMortgage, Inc.; and

           Daryl Todd Davidson;

       3. The parties shall bear his or its own respective attorney’s fees and costs; and

       4. This is a final judgment as to all claims the Debtor asserted, or should have asserted, in

           this cause.

       5. Agreed to signatures are on the next page.


                                        End of document.
              Case 19-06008        Doc 8   Filed 05/03/19   Page 3 of 4




This the 24th day of April 2019.               This the 24th day of April 2019.

/s/ Donald R. Buie                             /s/ Jason K. Purser
Donald R. Buie                                 Jason K. Purser
N.C. State Bar No. 9722                        N.C. State Bar No. 28031
Attorney at Law                                Shapiro & Ingle, LLP
823 West Fifth Street                          10130 Perimeter Pkwy, Suite 400
Post Office Box 20031                          Charlotte, NC 28216
Winston-Salem, NC 27120-0031                   Phone: 704-333-8107
Phone: 336-773-1398                            Fax: 704-333-8156
Fax: 336-773-1505                              jpurser@logs.com
drbuie@bellsouth.net                           Attorney for CitiMortgage
Attorney for Daryl Todd Davidson

This the 24th day of April 2019.

/s/ Kathryn Bringle
Kathryn Bringle
N.C. State Bar No. 9713
PO Box 2115
Winston-Salem, NC 27102
336-722-1139
KBringle@chapter13ws.com
Chapter 13 Trustee
                   Case 19-06008   Doc 8   Filed 05/03/19   Page 4 of 4




Parties to be served:

Donald R. Buie
823 West Fifth Street
Post Office Box 20031
Winston-Salem, NC 27120-0031
drbuie@bellsouth.net


Jason K. Purser
10130 Perimeter Pkwy, Suite 400
Charlotte, NC 28216
jpurser@logs.com


Kathryn Bringle
PO Box 2115
Winston-Salem, NC 27102
336-722-1139
KBringle@chapter13ws.com
